Citation Nr: 0535214	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied an evaluation in excess of 30 percent for 
bilateral pes planus.  In April 2005, the veteran testified 
at a Board video conference hearing.  This matter was 
previously before the Board in June 2005 at which time it was 
remanded for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO last reviewed the issue on appeal in August 2005 at 
which time it issued the veteran a supplemental statement of 
the case (SSOC).  However, in October 2005, the veteran 
submitted additional medical evidence to the AMC that was, in 
turn, associated with the veteran's claims file.  This 
evidence consists of two medical examination reports, dated 
in September 2005 and October 2005, respectively, and a 
letter from Jeffrey Parrett, DPM.  This evidence pertains to 
the veteran's bilateral foot disability and is relevant to 
his currently pending claim for an increased evaluation for 
service-connected bilateral pes planus.  As the veteran did 
not include a written waiver of review of the new evidence by 
the RO, the evidence must be reviewed by the RO in the first 
instance.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affair, 327 F. 3d 1339 (Fed. Cir. 2003). 

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, this matter is hereby REMANDED for the following 
actions:

The RO should review the claims file, to 
include the additional evidence from 
Jeffrey Parrett, DPM, dated in September 
2005 and October 2005 that the veteran 
submitted to VA, and determine if the 
claim for entitlement to an evaluation in 
excess of 30 percent for bilateral pes 
planus can be granted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


